Citation Nr: 1731830	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for left elbow avulsion fracture.

3.  Entitlement to an earlier effective date for service connection for right upper extremity radiculopathy.

4.  Entitlement to an earlier effective date for service connection for left upper extremity radiculopathy.

5.  Entitlement to an earlier effective date for service connection for a surgical scar on the neck.

6.  Entitlement to an earlier effective date for service connection for post-traumatic deterioration of the cervical spine.

     

REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had periods of active duty service from February 1984 to February 1988; from October 1988 to April 1989; from September 1990 to June 1991; from February 1993 to September 2001; from October 2005 to September 2006; September 2006 to February 2007; from February 2007 to September 2007; from September 2007 to February 2008 and from February 2008 to September 2009.

This matter comes before the Board of Veterans' Appeals on appeal from a January 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Roanoke, Virginia.  

The Veteran cancelled a Board hearing scheduled in February 2017. 

The issues of entitlement to entitlement to an increased rating for left elbow avulsion fracture; entitlement to an earlier effective date for service connection for right upper extremity radiculopathy; entitlement to an earlier effective date for  service connection for left upper extremity radiculopathy; entitlement to an earlier effective date for service connection for a surgical scar on the neck; and entitlement to an earlier effective date for service connection for post-traumatic deterioration of the cervical spine are addressed in the addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his obstructive sleep apnea had its onset in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2016); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

The Veteran asserts that sleep apnea had its onset during service.  In a February 2010 statement, the Veteran noted that, after two months in Iraq, he was told by roommates that he snored so loudly that it kept them awake.  The Veteran stated that would stop breathing and suddenly gasp for air.  He stated that he underwent a sleep study at Bethesda National Naval Medical Center after returning from Iraq.  The Veteran further noted that he was disqualified from duty due to sleep apnea.  

A June 2007 entry in the service treatment record reflects that the Veteran reported sleep problems for six months after returning from Iraq.  The Veteran had a sleep study and was diagnosed with obstructive sleep apnea.  

The Veteran was afforded a VA examination for sleep apnea in November 2010.  The examiner stated that the Veteran's sleep apnea was confirmed by a sleep study in June 2007.  The examiner opined that, based on the Veteran's dates of active duty service, he was not on active duty when a diagnosis of sleep apnea was established.  The examiner opined that sleep apnea is therefore not related to his service.  

The Board notes that the Veteran's period of active duty service from February 2007 to September 2009 has been verified.  Based on the medial opinion indicating that a diagnosis of sleep apnea was initially established in June 2007, in-service incurrence is shown.  Accordingly, service connection for obstructive sleep apnea is warranted.  

ORDER

Service connection for obstructive sleep apnea is granted. 


REMAND

In a March 2016 rating decision, the RO denied a claim for revision of the rating assigned for left elbow olecranon process.  The March 2016 rating decision also granted service connection for left lower extremity radiculopathy from September 16, 2015, granted service connection for right lower extremity radiculopathy from September 16, 2015.  An April 2016 rating decision granted service connection for cervical spine disc degeneration, effective from September 16, 2015, and granted service connection for right upper extremity radiculopathy from September 16, 2015.  

In June 2016, the Veteran's attorney submitted a notice of disagreement regarding revision of the rating assigned for left elbow olecranon process.  In December 2016, the Veteran's attorney submitted a notice of disagreement regarding the effective dates assigned for right upper extremity radiculopathy, left upper extremity radiculopathy, effective date for service connection for a surgical scar on the neck, and effective date for service connection for post-traumatic deterioration of the cervical spine.  No action has been taken by the RO with regard to the June 2016 and December 2016 notices of disagreement.  Therefore the Board is required to remand the issues to the RO for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the following issues:    

a) Entitlement to an increased rating for left elbow avulsion fracture;

b) Entitlement to an earlier effective date for service connection for right upper extremity radiculopathy;

c)  Entitlement to an earlier effective date for service connection for left upper extremity radiculopathy;

d) Entitlement to an earlier effective date for service connection for a surgical scar on the neck;

e) Entitlement to an earlier effective date for service connection for post-traumatic deterioration of the cervical spine.     

2.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should they be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


